DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/10/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170048994; “Lee”, hereinafter).
Regarding claim 1, Lee discloses an electronic device comprising: a housing (110) including a rear plate (bottom plate of the housing 110) facing in a first direction (bottom plate of the housing 110 facing downward) and a side member (115) coupled to the rear plate, wherein the rear plate and the side member form a recess  (117) having a circular periphery (fig. 3A); a circular display (101) positioned at least partially in the recess (fig. 2A); a wheel structure (120) rotatable around the display (Par. [0087]); and a ring structure (130) formed of a polymeric material (“The wheel dial fixing 130 is formed of a material that has surface lubricity, such as polyoxymethylene, an acetal resin (polyacetal), or nylon (polyamide)”, Par. [0098]), wherein, when viewed from above the recess, the side member comprises: a first surface  (113) facing in a second direction opposite to the first direction (first portion 113 facing upward, figs 3C and 3D), and including an inner edge and an outer edge (see annotated fig. 3D below); and an annular protrusion (112) protruding from the inner edge, while defining the circular periphery (fig. 3A, 3C), wherein the annular protrusion includes: a second surface (outer surface of 112) facing away from the recess in a third direction substantially perpendicular to the second direction (fig. 3D); and a first extension slot (111) formed in the second surface near the recess (figs3C-3D), wherein the wheel structure (120) comprises: a first inner surface (lower inner surface of 120 that is facing the first portion 113, figs. 15-16) facing the first surface (113); a second inner surface (surface of 120 that is facing  111 or 112, figs 15-16) facing the second surface (outer surface of 112); and a second extension slot (121) formed on the second inner surface around the recess (117), wherein the ring structure (130) includes a plurality of portions (132 and 133, fig. 7), each of the a plurality of portions being partially inserted into the first extension slot and partially inserted into the second extension slot (132 is inserted into the recess or slot 111 and 133 is inserted into the slot or recess 121, figs. 15-19), and wherein the plurality of portions include a first portion (132) inserted into the first extension slot (132 is inserted into the recess or slot 111, fig. 16) and a second portion (133) inserted into the second extension slot (121, figs 15, 17) (“the first protrusions 132 and the second protrusions 133 are seated in and fixed to the first recesses 111 and the second recesses 121”, Par. [0119]).
0 to 450 with the second direction. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 50 to 450 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or elastic deformation or frictional force between the wheel and the ring structures or the housing.

    PNG
    media_image1.png
    229
    452
    media_image1.png
    Greyscale

Regarding claim 2, Lee does not disclose wherein the angle is between 100 and 300.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of 0 and 300 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
Regarding claim 3, Lee does not disclose wherein the angle is between 150 and 250.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 150 and 250 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
Regarding claim 4, Lee does not disclose wherein the angle is between 170 and 200.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 170 0 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing restoring force.
Regarding claim 5, Lee does not disclose wherein the angle is between 180 and 190.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 180 and 190 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
Regarding claim 6, Lee discloses wherein the polymeric material includes at least one of polyoxymethylene, polyacetal, and acetal resin (“The wheel dial fixing member 130 is formed of a material that has surface lubricity, such as polyoxymethylene, an acetal resin (polyacetal), or nylon (polyamide)”, Par. [0098]).  
Regarding claim 7, Lee discloses the ring structure suppresses/restrict the horizontal and vertical movement of the wheel structure (Par. [0088])

It would have been obvious matter of design choice to one of ordinary skill in the art before the effective date of the claimed invention to modify the ring structure and the wheel structure such that the ring structure is configured to bias the wheel structure towards the first surface, since it was known in the art that biasing the wheel structure towards the first surface would prevent the wheel structure from coming out from the housing unnecessarily or accidental losing of the wheel structure.
Regarding claim 9, Lee discloses wherein a plurality of first portions (132) and a plurality of second portions (133) are provided and are disposed alternately along a circumferential direction of the ring structure (“the second protrusions 133 are formed to alternate with the first protrusions 132”, Par. [0118]).  
Regarding claim 10, Lee discloses wherein the second portion (133) is fitted into the second extension slot (“the first protrusions 132 and the second protrusions 133 are seated in and fixed to the first recesses 111 and the second recesses 121”, Par. [0119]).   
Regarding claim 11, Lee discloses wherein the plurality of portions include a third portion (134) contained in a space between the second surface and the second inner surface (figs. 15, 17).  
Regarding claim 12, Lee discloses wherein the third portion (134) is formed to be substantially perpendicular to the second portion (133) (figs 15, 17).  
Regarding claim 13, Lee discloses wherein the third portion (134) includes a protrusion (135a-135f) formed towards the second surface (112) (figs. 20-23).

Lee does not explicitly disclose a first protrusion and a second protrusion positioned on a virtual straight line joining the first protrusion and a center of the ring structure, and a distance between the second protrusion and the housing is larger than a distance between the first protrusion and the housing.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate protrusions such that the a first protrusion and a second protrusion are positioned on a virtual straight line joining the first protrusion and a center of the ring structure, and a distance between the second protrusion and the housing is larger than a distance between the first protrusion and the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would help to optimize the engagement mechanism between the wheel structure and the ring structure and/or the housing.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and in further view of (US 20160252888; “ “Kim”, hereinafter).
	Regarding claim 15, Lee discloses the electronic device as claimed in claim 1.
Lee does not explicitly disclose wherein the ring structure is partially cut and is interposed between the wheel structure and the annular protrusion while an end of the ring structure and another end thereof substantially face each other.  	

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the ring structure of Lee to have the ring structure having a cut and is interposed between the wheel structure and the annular protrusion while an end of the ring structure and another end thereof substantially face each other as taught by Kim because such modification allows the ring structure to properly fit in between the wheel structure and the housing.
Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page  argues that- “Especially, as claim 1 recites, at least in part, "wherein at least one of the a plurality of portions includes an upper surface facing in a fourth direction forming an angle of 50 to 450 with the second direction", and the present claims have an effect of limiting the movement of the wheel structure by allowing the wheel structure to generate a pressing force downwards by using the ring structure including the portion forming the angle 50 to 450, thereby increasing the durability of the electronic device. Lee is invented by the same inventor as the present disclosure. Although Lee includes similar elements to those of the present disclosure, Lee fails to disclose the 0 to 450 facing in a fourth direction as recited in claim 1 of the present claims. In addition, the effect of the present claims cannot be derived from Lee. Therefore, the applied references fail to disclose or render obvious the above- identified claim features recited in independent claim 1. As such, the rejection of claim 1 under 35 U.S.C. § 103 is improper".
In response to argument- Examiner respectfully disagrees with applicant’s argument. Lee discloses that the upper corner surface of the portion 133 has a slanting or chamfer edge making an acute angle with the second direction as shown in the annotated fig. 15 below. Lee does not explicitly disclose that the upper corner of the portions includes an upper surface facing in a fourth direction forming an angle of 50 to 450 with the second direction. Further, as mentioned in the rejection, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 50 to 450 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure .

    PNG
    media_image2.png
    844
    977
    media_image2.png
    Greyscale



	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        


/HUNG S. BUI/Acting Patent Examiner, 2841/2800